Citation Nr: 0906073	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia with scar.

2.  Entitlement to a compensable rating for residuals of a 
right hydrocelectomy.

3.  Entitlement to a compensable rating for a scar due to a 
right hydrocelectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from October 1972 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

The issues of entitlement to an increased rating for service-
connected residuals of a hydrocelectomy and entitlement to 
service connection for residuals of an inguinal hernia are 
addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The right hydrocele removal scar is not painful on 
examination, but rather is nontender, without adherence to 
the underlying tissue, normal in texture, without ulceration 
or breakdown of the skin without evidence of elevation or 
depression and is not productive of any limitation of 
function.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for scar due to 
removal of a right hydrocele have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2004, September 2005, March 2006 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The Veteran essentially contends that the current evaluation 
assigned for his scar due to removal of a right hydrocele 
does not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  While the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the rating criteria for scars have 
changed, effective October 2008.  However these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008.  As 
the Veteran's claim was filed prior to October 2008, his 
disability is rated under the old rating criteria for scars.  
The scarring near the Veteran's right scrotum is rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which requires that limitation of function be shown in order 
for a compensable rating to be assigned.

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 7802, 7803 and 7804.  Under Diagnostic Code 
7802, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent disability evaluation.  Note (1): Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, when there was 
evidence of superficial scarring with repeated ulceration a 
10 percent evaluation may also be assigned.  Diagnostic Code 
7804, also found at 38 C.F.R. § 4.118, allows for assignment 
of a 10 percent rating when there is evidence of superficial 
scars that are painful on examination.

In January 2005, the Veteran underwent a VA examination to 
determine the current severity of his scar from the right 
hydrocelectomy.  The scar, which was above and along the 
right inguinal ligament, measured 4 inches, was linear and 
was almost invisible.  The examiner indicated that the scar 
was not painful upon examination, nor was it adhering to the 
underlying tissue.  The texture of the skin was found to be 
normal and there was no ulceration or breakdown of the skin 
noted.  There was no elevation or depression of the surface 
contour of the scar on palpation, and the scar was noted to 
be superficial in nature.  The scar was not deep, nor was 
there evidence of inflammation, edema or keloid formation.  
There was no limitation of motion or function due to the 
scar.  The examiner indicated that it was a well-healed, non-
complicated scar due to the residuals of a hydrocelectomy.  

During his October 2008 hearing, the Veteran reported that 
following service, his scar would sometimes ooze, there would 
be flare-ups, and it blistered from time to time.  The 
Veteran stated that he has been prescribed antibiotics in the 
past for treatment of the flare-ups.  He further testified to 
experiencing on and off soreness in the scar area since the 
surgery.  The Veteran did not relate any specific time 
periods during which he sought treatment for these associated 
symptoms.  Further, the VA treatment records in the year 
preceding his request for an increased evaluation and 
following the Veteran's request for an increased rating are 
devoid of any reference to the hydrocelectomy scar or any 
alleged associated symptoms.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a compensable rating for his 
hydrocelectomy scar.  There is no evidence to suggest that 
the scar is greater than 144 square inches.  Further, the 
scar does not limit the Veteran's function, nor is it prone 
to repeated ulceration or pain upon examination.  Although 
the Veteran indicated that the scar would have flare-ups and 
blister, the evidence of record does not reflect treatment 
for any such complaints.  As such, the Veteran's scar does 
not reach a level warranting a compensable rating under the 
applicable Diagnostic Codes.  Therefore, a compensable rating 
for a scar due to a right hydrocelectomy is denied.  
Additionally, the Board has considered whether staged ratings 
would be appropriate under Hart, and finds the under the 
circumstances, they are not.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected scar from his right 
hydrocelectomy, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of this scar.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
hydrocelectomy scar, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A compensable rating for a right hydrocelectomy scar is 
denied.  



REMAND

A preliminary review of the record discloses a need for 
further development with respect to the remaining issues 
prior to final appellate review.  In regards to the Veteran's 
claims the Board finds the medical evidence of record is 
insufficient upon which to render a decision.  

The Veteran's service treatment records, (STRs), reflect in-
service treatment for what was thought to be a right inguinal 
hernia.  There are also records noting treatment for a right 
hydrocele.  The Veteran's June 1972 enlistment medical 
examination lists a history of "hernia R-hydrocele."  In 
October 1972, the Veteran complained of a hernia on the right 
side that at present, was asymptomatic.  A January 1973 
treatment record revealed that the Veteran had a hydrocele 
and also noted was that a hernia could not be ruled out.  
That same month, a clinical record noted the Veteran's long-
standing history of a right scrotum mass.  He was diagnosed 
as having a hydrocele and it was found to be within the line 
of duty.  The Veteran advised that he wished to have it 
removed at a later date.  In a February 1973 treatment note, 
the word "hernia" was noted, and it appeared as though the 
word "hydrocele" was written underneath it.  In March 1973, 
the Veteran was admitted with a right hydrocele, presumably 
for surgery.  There are no operative reports of record.  In 
May 1973, the Veteran sought treatment complaining of 
abdominal pain radiating to his left testicle.  The Veteran 
related this to his right hydrocelectomy one month prior.  
The impression was epididymitis.  The February 1974 discharge 
physical examination noted a three-inch, right-side, 
hydrocelectomy scar.  The Veteran's April 1979 report of 
medical examination for discharge from his second period of 
service indicated a right inguinal herniaplasty scar.  
Otherwise, the STRs are devoid of any reference to a right 
herniaplasty.  

In October 2008, the Veteran testified that he underwent a 
right herniaplasty sometime between April and September 1973.  
He later referenced the hernia repair and hydrocele procedure 
as being performed at the same time.  The surgical 
records/operative report from the hydrocele procedure and the 
alleged in-service right herniaplasty is not of record and it 
is possible that the veteran did under go both procedures at 
the same time, as he has contended.  Thus, an effort should 
be made to obtain this operative report and associate it with 
the claims file before a decision can be reached.  

In regards to his request for a compensable rating for his 
residuals of a right hydrocelectomy, the Veteran advised that 
he experiences urologic problems such as infections and 
discharge from his penis.  He also reported difficulty in 
emptying his bladder, but had no known prostate condition.  
The Veteran related that he was on the list to see an 
urologist for these complaints, but had yet to get in.  

Given this evidence, the Board finds that a remand is 
necessary for both issues noted above.  Specifically, a more 
recent VA examination is necessary to determine the current 
severity of the Veteran's residuals associated with his 
residuals of a right hydrocelectomy.  He has reported 
experiencing symptoms that were not present during his last 
VA examination in January 2005.  Additionally, he stated that 
he was to undergo a urology consult in the near future.  As 
such, the Board finds that a remand is necessary to obtain 
any outstanding treatment records relating to the residuals 
of his right hydrocelectomy and to afford the Veteran a VA 
examination to determine the current severity of his 
disability.  

Additionally and as described above, the Board finds that the 
Veteran's claim of entitlement to service connection for a 
hernia must be remanded in an effort to obtain the operative 
report from the Veteran's in-service operation for what was 
noted to be a right herniaplasty and/or right hydrocelectomy.  
The Veteran was found to have a right hernia/hydrocele upon 
enlistment into service.  The Board further notes that the 
STRs reflect assessments of a right hernia, epididymitis, and 
a right hydrocele all during the Veteran's first period of 
service.  The Veteran was noted to have a right herniaplasty 
scar upon his second discharge in 1979-there was no notation 
of a scar related to a hydrocelectomy.  The Veteran underwent 
a surgery sometime in 1973, but the exact date could not be 
ascertained.  The Veteran reported that he underwent this 
surgery sometime between April and September 1973.  Thus, an 
attempt should be made to associate this operative report 
with the claims file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file any additional VA 
medical records pertaining to treatment 
related to the residuals of the right 
hydrocelectomy since the last dated 
records in April 2005.

2.  The RO/AMC should attempt to obtain 
the 1973 in-service operative report 
regarding the Veteran's claimed in-service 
right inguinal herniaplasty and/or right 
hydrocelectomy.  Information should be 
sought from any sources deemed 
appropriate, and including but not limited 
to, the National Personnel Records Center 
(NPRC).  

3.  The Veteran should be afforded an 
examination to ascertain the current 
severity and manifestations of his 
residuals of a right hydrocelectomy.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's condition in detail.  The 
examiner is requested to comment on the 
presence or absence of any urological 
disorders that are associated with the 
residuals of a right hydrocelectomy

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


